Citation Nr: 0800268	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-40 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder.

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA.  


FINDINGS OF FACT

1. Since May 2002, post-traumatic stress disorder does not 
produce occupational and social impairment with deficiencies 
in most areas, such as family relations, judgment, thinking, 
or mood, under the General Rating Formula for Mental 
Disorders and the symptoms associated with the diagnosis of 
post-traumatic stress disorder under DSM-IV do not more 
nearly approximate or equate to the next higher rating under 
the General Rating Formula for Mental Disorders.

2. Since May 2002, the veteran's only service-connected 
disability is post-traumatic stress disorder, rated 50 
percent disabling, which does not meet the minimum percentage 
standards for a total disability rating for compensation 
based on individual unemployability.
 

CONCLUSIONS OF LAW

1. Since May 2002, the criteria for a rating higher than 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2. Since May 2002, the criteria for a total disability rating 
for compensation based on individual unemployability have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2002 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim for increase, namely, evidence of an increase in 
severity.  The veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  The notice included the provisions for the 
effective date of the claims, that is, the date of receipt of 
the claims and the degree of disability assignable. 

The VCAA notice did not included the type of evidence needed 
to substantiate the claim for a total disability rating.  The 
defect was cured by actual knowledge on the part of the 
veteran, who in his statements, including his notice of 
disagreement and in his substantive appeal, argued that he is 
unemployable due to post-traumatic stress disorder.  As the 
content error did not affect the essential fairness of the 
adjudication and the purpose of the VCAA notice was not 
frustrated, the presumption of prejudicial error is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA 
notice error that does not affect the essential fairness of 
the adjudication is not prejudicial.). 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that VCAA notice pertaining to degree of 
disability was not provided timely, the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
veteran was provided content-complying VCAA notice, the 
claims were subsequently readjudicated as evidenced by the 
supplemental statement of the case, dated in September 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records and 
records of Social Security Administration.  As the veteran 
has not identified any additional evidence pertinent to the 
claims and as there are no additional records to obtain, the 
Board concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007)

Factual Background

Records of the Social Security Administration disclose that 
the veteran was determined to be disabled since November 2001 
because of heart disease and obesity. 

On VA examination in March 2003, for employment history, the 
examiner noted that the veteran had worked in construction 
for his adult life and that the veteran had stopped working 
16 months earlier due to his inability to get around on a 
physical basis.  The examiner noted that the only 
psychological competent that the veteran mentioned was that 
he did not get along with his bosses and he was not invited 
back for future jobs.  The examiner noted that the veteran 
did not describe any clear connection between his post-
traumatic stress disorder and his trouble finding work. 

For social history, the examiner noted that the veteran has 
been married for 34 years and lived with his wife and that 
the veteran had two daughters, who were out of the household.  
For education, it was noted that the veteran had an Associate 
Arts degree. 

On mental status examination, the veteran was described as 
casually dressed, coherent, and organized.  There was no 
tangentiality or looseness of association of thought.  The 
veteran denied auditory or visual hallucinations.  The 
veteran complained of nightmares, intrusive memories, and 
startle reaction.  He stated that he avoided crowds.  The 
veteran's mood was primarily euthymic, speech was normal, 
memory was intact, and he was alert and oriented.  The 
examiner noted the veteran's accounts of forgetfulness were 
not borne by his mental status examination.  The examiner 
reported that the veteran's problem with employability were 
not related to post-traumatic stress disorder and on the 
basis of post-traumatic stress disorder the veteran was 
employable.  The Global Assessment of Functioning (GAF) score 
was 50.  

In September 2003, a therapist at a Vet Center reported that 
the veteran had intrusive thoughts and nightmares 4 to 5 
times per week, that the veteran's memory appeared to have 
deteriorated over the in the last 2 years.  The veteran was 
described as depressed, angry, and hypervigilant.  The 
therapist noted that the veteran's personal hygiene has 
slipped.  The therapist concluded that the veteran was 
severely disabled and unable to work.  The GAF score was 31.  

In a statement in September 2003, the veteran's spouse stated 
that the veteran was increasingly irritable and his hygiene 
was deteriorating.

The veteran was afforded another VA examination in September 
2004.  The veteran stated that he avoided crowds and he had 
trouble getting along with people to the point where he 
stayed home, except for about two outings a week, one to his 
outpatient group and once with his wife.  The veteran 
complained of nightmares two to three times per week.  The 
examiner noted that the veteran last worked two and half 
years ago, that he had made no attempt to work since, and 
that the veteran described a pattern of leaving jobs because 
of difficulty getting along with people.  

On mental status examination, the veteran was described as 
casually dressed.  He was coherent. The were no present or 
past auditory or visual hallucinations or delusions or 
bizarre ideation.  His mood was primarily euthymic.  He 
denied being suicidal. His speech was normal and he was 
oriented.  He had minor impairment of immediate memory 
recall.  

The examiner reported that the veteran left work for issues 
that seem perhaps equally related to post-traumatic stress 
disorder and to a voluntary decision to retire to his role as 
a disabled veteran.  The examiner stated that the veteran's 
physical condition, including his chronic medical problems, 
contributed to his difficulty with employment.  The GAF score 
was 60.

In his substantive appeal, the veteran argued that he his 
symptoms meet the criteria for a 100 percent rating.  He 
argued that more weight has been given to VA examinations 
conducted by QTC medical services then to his VA counselors 
who have been treating him for many years.  

On VA examination in January 2007, the veteran complained of 
depression and of feeling detached and estranged from others.  
He stated that he experienced recurrent and intrusive 
distressing recollections of traumatic events in Vietnam.  He 
complained of panic attacks once per week, difficulties 
sleeping, irritability with outbursts of anger, 
hypervigilance, startle reaction, social isolation, and 
avoidance of activities, places, and people that reminded him 
of traumatic events.  The veteran denied psychiatric 
hospitalizations or suicide attempts.  The examiner noted 
that veteran had worked mostly in construction, but stopped 
working due to pressures on the job and had not gone back to 
work.  The veteran indicated that his symptoms impaired his 
marital relationship over the years because of his mood 
swings, which was hard on his wife, but he never physically 
abused her. 

On mental status examination, the veteran appeared clean and 
neat.  He was not hostile or fearful.  He did not have any 
bizarre mannerisms.  He did not appear anxious or depressed.  
His affect was constricted. He denied suicidal or homicidal 
ideation. His speech was fluent. He was oriented.  Recent and 
remote memory were intact.  Immediate recall was impaired.  
His judgment and insight were fair.  He maintained contact 
with his children and grandchildren and he some friends.  The 
examiner found that the veteran did not appear to have 
impaired understanding of simple or complex instructions.  
The GAF score was 59. 

Analysis

Post-traumatic stress disorder is rated under a general 
rating formula for mental disorders.  38 C.F.R. § 4.130, DC 
9411. The criteria for the next higher rating, 70 percent, 
are occupational and social impairment with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score from 41 to 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

On the basis of the evidence of record, the veteran does 
exhibit impaired impulse control and difficulty in adapting 
to stressful circumstances, which are some of the criteria 
for a 70 percent rating under the General Rating Formula, but 
remainder of the criteria for a 70 percent rating, namely, 
deficiencies in family relations and thinking such as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, spatial disorientation, 
neglect of personal appearance and hygiene, and the inability 
to establish and maintain effective relationships have not 
been demonstrated.

As for symptoms associated with the diagnosis of post- 
traumatic stress disorder, but not listed in Diagnostic Code 
9411, namely, nightmares, intrusive thoughts, avoidance of 
activities, emotional numbing, sleep disturbance, 
hypervigilance, and startle reaction, these symptoms are not 
the equivalent to the level of social impairment with 
deficiencies in the areas of family relations, judgment, 
thinking, or mood required for a 70 percent rating.

As for GAF scores, the scores range from 31 to 60.  The GAF 
score of 31 was assigned in 2003 by therapist at a Vet 
Center, where the veteran was receiving therapy.  By that 
time the veteran had been determined to be disabled by the 
Social Security Administration due to physical health 
problems, not post-traumatic stress disorder.  Moreover a GAF 
score of 31 reflects some impairment in reality testing or 
communication, for example, illogical speech or major 
impairment in several areas, such as family relations, 
judgment, thinking, or mood such that the person avoids 
friends, neglects family, and is unable to work.  Impairment 
in reality testing or communication has not been part of the 
veteran's symptomatology and the therapist did not identify 
any such impairment in reality testing, instead the therapist 
referred to symptoms of impaired memory and a slip in 
personal hygiene.  Moreover again, the veteran stopped 
working because of physical health problems not because of 
post-traumatic stress disorder as reported by the VA 
examiner, who six months earlier, found that the veteran's 
problem with employability were not related to post-traumatic 
stress disorder and that on the basis of post-traumatic 
stress disorder the veteran was employable.  

For these reasons, the GAF score of 31 did not accurately 
reflect the disability picture found on VA examination in 
March 2003 or by the symptomatology described by the 
veteran's therapist. 

A GAF score of 50 represents serious symptoms, for example, 
suicidal ideation or severe obsessional rituals, which has 
not been demonstrated, or any serious impairment in social 
functioning, for example, no friends or the inability to keep 
a job, which also has not been demonstrated.  As for the 
disparity between the GAF score and the actually 
symptomatology as described by the examiner, the Board puts 
greater weight on the actually symptomatology, rather on the 
numerical designation. 

The remainder of the GAF scores are in the range of 59 to 60, 
which reflect moderate difficulty in social functioning, 
which is consistent with the disability picture described on 
the VA examinations. 

As for symptoms associated with the diagnosis of post- 
traumatic stress disorder, but not listed in Diagnostic Code 
9411, namely, nightmares, irritability, intrusive thoughts, 
avoidance of activities associated with traumatic events, 
emotional numbing, sleep disturbance, hypervigilance, and 
startle reaction, these symptoms are not the equivalent to 
the level of impairment with deficiencies in the areas of 
family relations, judgment, thinking, or mood required for a 
70 percent rating. 

Reconciling the various reports into a consistent disability 
picture, the veteran's symptoms have been not changed 
materially during the course of the appeal. Taking into 
account all the evidence and for the above reasons, the 
preponderance of the evidence is against a rating higher than 
50 percent for post-traumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Total Disability Rating 

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, the disability shall be 
ratable as 60 percent or more.  38 C.F.R. §§ 3.340, 4.16.

The veteran's only service-connected disability is post-
traumatic stress disorder, which is 50 percent disabling and 
does not meet the threshold minimum percentage rating 
requirements of a 60 percent rating 38 C.F.R. § 4.16.

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the case presents such 
an exceptional disability picture that the benefit should be 
awarded on an extraschedular basis.  38 C.F.R. §§ 
3.321(b)(1), 4.17.

The governing norm in an exceptional case is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria as the veteran has not required 
frequent periods of hospitalization and marked interference 
of employment has been attributed to nonservice-connected 
physical health problems.  For these reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating


ORDER

A rating higher than 50 percent for post-traumatic stress 
disorder is denied.

A total disability rating for compensation based on 
individual unemployability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


